Citation Nr: 1440560	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for diabetes, to include as due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  The Board finds that further development is needed for the Veteran's service connection claim. 

In an August 2010 examination report, the VA examiner provided the opinion that the Veteran's hepatitis C is less likely as not caused by or the result of military service.  Her opinion largely relied on the Veteran's prior use of cocaine, which she stated "is much more likely to be linked to his hepatitis than any service-connected duties."  In addition to cocaine use, the VA examiner noted that the Veteran's in-service risk factors for hepatitis C include air gun immunizations and the use of shared razor blades.  In his October 2011 substantive appeal, the Veteran stated that he was exposed to blood from fellow service members on a daily basis.  Specifically, he claimed that as a helicopter crewman, he was responsible for transporting wounded service members, placing casualties in body bags, and cleaning the aircraft of blood and other substances.  The RO addressed that assertion in the June 2013 supplemental statement of the case, noting that the Veteran's military occupation specialty was not associated with "frequent" exposure to blood products.  The Board points however, that the Veteran is competent to report that he was exposed more frequently.  The Veteran asserted that he did not wear rubber gloves or use any protective gear when performing these duties.  Neither the body of the examination report, nor the rationale accompanying the examiner's opinion, addresses the Veteran's allegations of exposure to blood while performing his job duties as a helicopter crewman.  Therefore, an addendum medical opinion should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additional evidence, including private treatment records and a July 2013 statement submitted by the Veteran, has been received after the most recent supplemental statement of the case (SSOC).  Therefore, on remand, the RO should review the entire claims file, and consider such evidence in an SSOC. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the August 2010VA examination, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record (and an examination, if required), the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's current hepatitis C is related to his military service.  The examiner is to specifically consider and address the Veteran's assertions regarding his exposure to blood by transporting casualties and wounded service members. 

A complete rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including the recently submitted treatment records and July 2013 statement from the Veteran.  The Veteran and his representative should be provided the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



